12/02/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        DA 22-0287
                                     _________________

IN RE THE MATTER OF THE GUARDIANSHIP
OF:

L.R.T.S. and L.R.T.S.,


DAVID MARK SAMMONS,
                                                                  ORDER
             Petitioner and Appellee,

      v.

ECHO RENE SIMS,

             Respondent and Appellant.
                                     _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on December 2, 2022, this Court has determined that the brief does
not comply with the below-referenced Rule and must be resubmitted.
       M. R. App. P. 12(1)(i) requires the Appellant’s opening brief to contain an
“appendix that includes the relevant judgment, order(s), findings of fact, conclusions of
law, jury instruction(s), ruling(s), or decision(s) from which the appeal is taken together
with any written memorandum or rationale of the court, and those pages of the transcript
containing any oral ruling in support.” The Appellant’s opening brief does not contain an
appendix.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rule and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                                   Electronically signed by:
                                                                                       Ingrid Gustafson
                                                                              Justice, Montana Supreme Court
                                                                                      December 2 2022